Citation Nr: 0505200	
Decision Date: 02/24/05    Archive Date: 03/04/05	

DOCKET NO.  03-37 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1971 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Winston-Salem, North Carolina, that denied 
entitlement to the benefit sought.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.  

2.  Chloracne has not been documented by the medical evidence 
of record.

3.  The veteran is currently diagnosed with tinea versicolor.  
This skin disorder is not etiologically related to service, 
to include the veteran's exposure to Agent Orange in Vietnam.  


CONCLUSION OF LAW

The veteran does not have chloracne, that was incurred in or 
aggravated by his active service, nor may such a condition be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  The Board finds that all relevant 
evidence has been obtained with regard to the claim.  The 
veteran's service medical records are associated with the 
claims folder.  VA has obtained all known treatment records, 
and there are no outstanding records reported as relevant to 
the appeal for service connection.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate a claim, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
obtain.  38 U.S.C.A. § 5103(a); See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a May 2002 communication, the RO notified the veteran of 
the VCAA and informed him what the evidence had to show to 
establish entitlement to service connection.  He was informed 
what types of evidence he should submit.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that the VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on the claim for VA benefits.  The Court expressed 
the view that a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "gives us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, as noted above, the RO informed the veteran in 
the May 2002 VCAA communication about the information and 
evidence necessary to substantiate his claim for service 
connection for chloracne.  The veteran was informed of VA's 
responsibility in assisting him in obtaining evidence, he was 
told what the evidence had to show to establish entitlement 
to service connection, he was told what VA had done thus far, 
and he was told what type of evidence he was to submit.  
Although the VCAA notice letter that was provided to him did 
not specifically contain the "fourth element," the Board 
finds that he was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  In this 
regard, the RO also informed him in the October 2002 rating 
decision and in the October 2003 statement of the case and 
March 2004 supplemental statement of the case of the reasons 
for the denial of his claim and, in so doing, informed him of 
the evidence that was needed to substantiate the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of the VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran has been 
satisfied in this case.  The service medical records and 
private medical records in the claims file were reviewed by 
both the RO and the Board in connection with the claim.  The 
veteran testified in a hearing before a hearing officer at 
the RO in February 2004, and a transcript of the testimony 
from that hearing is in the file and has been reviewed.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


Pertinent Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); See also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  The United States Court of Appeals for 
the Federal Circuit has stated that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F. 3d 1351, 1353 
(Fed. Cir. 2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

A veteran who had active service in Vietnam during the 
Vietnam War period will be presumed to have been exposed to 
an herbicide agent during that service.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1116(a) (West 2002).

The following diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307 (a) (6) are met, even 
though there was no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307 (d) are also satisfied;

Chloracne or other acneform disease consistent with 
chloracne; porphyria cutanea tarda; and other enumerated 
diseases.  38 C.F.R. § 3.309 (e).

Service connection will be granted to a veteran with in-
service exposure to an herbicide agent for the diseases 
listed at 38 C.F.R. § 3.309 if the disease becomes manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.307 (a) (6).

The Secretary of VA has also determined that there was no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted. 38 C.F.R. 
§ §  3.307, 3.309.

Notwithstanding the provisions of §§ 3.307, 3.309 the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155, 160 (1997) (vacated on other grounds).  

When the Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations for finding that the presumption of 
service connection is warranted for that disease for the 
purposes of this section.  38 U.S.C.A. § 1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary for the National Academy of Sciences under § 3 
of the Agent Orange Act of 1991, and (B) all other sound 
medical and scientific information and analyses available to 
the Secretary.  In evaluating any study for the purpose of 
making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).  

An association between the incurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).  

In this case the veteran has been diagnosed as having tinea 
versicolor.  Tinea pedis, tinea versicolor, eczematous 
dermatitis, and nummular dermatitis are not among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of tinea pedis, tinea 
versicolor, eczematous dermatitis, or nummular dermatitis in 
humans.  See 38 C.F.R. § 3.309(e).  

Analysis

The veteran contends that he has chloracne due to his 
exposure to Agent Orange while serving in Vietnam.  

A review of the service medical records discloses that the 
veteran was seen on one occasion in August 1971 with 
complaints of a rash of the upper body.  He was seen on 
another occasion in February 1972 for bumps on the face and a 
rash.  It was noted at the time of the latter visit that 
there was no mosquito netting on his bunk.  He was given a 
diagnosis of mosquito bites.  He received calamine lotion.  
The remainder of the service medical records, including the 
report of separation examination in January 1973, is without 
reference to complaints or abnormalities regarding the skin.  

At the time of the VA examination of the veteran in 
April 1973, the skin was recorded as normal.  

In a September 1998 statement, the veteran indicated that he 
wanted to file a claim for service connection for a rash 
involving the left side of the back and shoulder area.  He 
stated that he was exposed to Agent Orange while serving in 
Vietnam.  He indicated he did not report the condition in 
service, but he noted that his military records would show 
that he was in areas where Agent Orange chemicals were used.  
He indicated that he had been treating the problem himself 
over the years, but it had recently become worse.  

By rating decision dated in March 1999, it was indicated 
neither the service medical records nor the post service 
records showed that the veteran had a chronic skin rash.  The 
veteran was notified of the denial of service connection for 
a rash involving the left side of the back and shoulder by 
communication dated in April 1999.  A timely notice of 
disagreement was not received.  

Received in April 2002 was the current claim for service 
connection for chloracne.  Associated with the record were 
reports of private medical treatment dated in 2002.  The 
principal diagnosis was tinea versicolor.  

There is no medical evidence or nexus between the recently 
diagnosed tinea versicolor and the veteran's military 
service.  Moreover, as noted above the documented tinea 
versicolor is not subject to presumptive service connection 
on an Agent Orange basis because sound medical and scientific 
evidence has not shown a positive association exists between 
the exposure of humans to an herbicide agent and the 
incurrence of tinea versicolor.  

The evidence of a nexus between the veteran's claimed 
disorder and his military service is limited to the veteran's 
own statements.  This evidence is not competent to establish 
the required nexus with service since lay persons, such as 
the veteran, are not qualified to render a medical diagnosis 
or an opinion concerning medical 

causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim.  


ORDER

Service connection for chloracne due to herbicide exposure, 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


